UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT
                            _____________________

                                  No. 01-31258
                                Summary Calendar
                             _____________________

                             CHRISTELLA B. JACKSON,

                                                           Plaintiff-Appellant,

                                      versus

                     BELLSOUTH TELECOMMUNICATIONS, INC.,

                                                           Defendant-Appellee.


               Appeal from the United States District Court
                   for the Western District of Louisiana
                          (98-CV-904; 00-CV-1642)

                          April 30, 2002
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Christella B. Jackson, pro se, appeals the summary judgment

granted BellSouth          Telecommunications,     Inc.,    on   several   bases,

against her claims for race, gender, and age discrimination under

Title    VII    of   the    Civil   Rights   Act   of   1964,    42   U.S.C.   §§

2000e—2000e-17; 42 U.S.C. § 1981; and the Age Discrimination in

Employment Act, 29 U.S.C. §§ 621-634 (ADEA).               Jackson contends the

district court erred, inter alia, in holding she had failed to

demonstrate a genuine issue of material fact issue on whether



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
BellSouth’s proffered nondiscriminatory reason for her firing was

merely pretext for discrimination.

     “We review a grant of summary judgment de novo, applying the

same standard     as   the   district       court    ...    [and]   view[ing]   the

evidence in a light most favorable to the non-movant”.                    Vela v.

City of Houston, 276 F.3d 659, 666 (5th Cir. 2001) (internal

citations omitted).     “Summary judgment is proper when ‘there is no

genuine issue as to any material fact and [] the moving party is

entitled to judgment as a matter of law.’”                  Id. (quoting FED. R.

CIV. P. 56(c)).

     Jackson’s    claims     are   governed     by    the    tripartite   burden-

shifting framework of McDonnell Douglass Corporation v. Green, 411

U.S. 792, 802-03 (1973) (Title VII).            See also Bodenheimer v. PPG

Indus., Inc., 5 F.3d 955, 957 n. 4 (5th Cir. 1993) (ADEA); Flanagan

v. Aaron E. Henry Comty. Health Servs. Ctr., 876 F.2d 1231, 1233-34

(5th Cir. 1989) (§ 1981).          Assuming Jackson established a prima

facie case of discrimination, BellSouth has proffered a legitimate,

nondiscriminatory reason for her termination: Jackson had violated

the company’s Tuition Aid Plan (TAP) by, inter alia, cashing

duplicate reimbursement checks, seeking reimbursement for expenses

that had already been reimbursed, and using reimbursements for non-

tuition-related expenses.          As discussed in the district court’s

detailed   and    comprehensive       opinion,         Jackson      v.   Bellsouth

Telecommunications, Inc., 98-CV-0904 (W.D. La. 21 Sept. 2001),

                                        2
Jackson has proffered evidence she was unaware of certain TAP

guidelines; but, she has failed to create a genuine issue of

material fact on whether her termination was illegally motivated or

the   legitimate,   nondiscriminatory   reason   proffered   for   her

termination was false.    See Crawford v. Formosa Plastics Corp.,

La., 234 F.3d 899, 903-904 (5th Cir. 2000).

      Although Jackson raised other claims in the district court, as

well as other issues on appeal, she has not briefed them here.

Accordingly, they are deemed abandoned.     E.g., Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).

                                                         AFFIRMED




                                 3